Citation Nr: 0929836	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  03-18 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, to include anxiety and posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for a disorder 
manifested by back pain.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
reflux esophagitis with hiatal hernia.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 1976 to April 1979 and had prior active duty for 
training (ACDUTRA) from August to December 1975.  These 
matters are before the Board of Veterans' Appeals (Board) on 
appeal from December 1997 and August 2002 rating decisions by 
the Winston-Salem and the Roanoke Virginia ROs.  In February 
2005, a hearing was held before the undersigned; a transcript 
of the hearing is associated with the claims file.  In July 
2005 these matters were remanded for further development.  
The Veteran's claims file is now in the jurisdiction of the 
Winston-Salem RO.

Although the RO, in effect, reopened to claim of service 
connection for reflux esophagitis with hiatal hernia (see May 
2003 statement of the case (SOC)) and denied the matter on 
the merits, the question of whether new and material evidence 
has been received to reopen such claim must be addressed in 
the first instance by the Board because the issue goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate it on a de novo basis.  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  
If the Board finds that no such evidence has been offered, 
that is where the analysis must end; hence, what the RO may 
have determined in this regard is irrelevant.  Barnett, 83 
F.3d at 1383.  The Board has characterized that issue 
accordingly.

The matters of service connection for PTSD and for a 
depressive disorder were previously addressed as separate 
issues.  For expediency (in light of the U.S. Court of 
Appeals for Veterans Claims (Court) decision in Clemons v. 
Shinseki, 23 Vet. App. 1 (2009)), these matters have been 
recharacterized to reflect that service connection is sought 
for a psychiatric disability, however characterized.  

The matters of entitlement to service connection for a 
psychiatric disability to include a depressive disorder and 
PTSD, whether new and material evidence has been received to 
reopen a claim of service connection for reflux esophagitis 
with hiatal hernia, and entitlement to a TDIU rating are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington D.C.  VA will notify the appellant if any 
action on his part is required.


FINDING OF FACT

A back disorder was not manifested in service; arthritis of 
the lumbar spine was not manifested in the first year 
following the Veteran's discharge from active duty; and there 
is no competent evidence of a nexus between the Veteran's 
current back disability and his service.


CONCLUSION OF LAW

Service connection for a back disability is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.6(a), 3.102, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide. 38 C.F.R. § 3.159(b)(1) 
(including as amended effective May 30, 2008, 73 Fed. Reg. 
23353 (Apr. 30, 2008)).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  In Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans 
Claims (Court) held that the notice requirements of the VCAA 
applied to all 5 elements of a service connection claim 
(i.e., to include the rating assigned and the effective date 
of an award).

A June 2002 letter (prior to the RO's initial adjudication of 
the claim) informed the Veteran of evidence and information 
necessary to substantiate his claim for service connection, 
the evidence VA was responsible for providing, and the 
evidence he was responsible for providing.  Via March 2006, 
November 2006, March 2007, May 2007, October 2007, and 
January 2009 correspondence, the Veteran was given more 
complete information regarding the evidence needed to 
substantiate his claim, and he was also provided notice 
mandated by Dingess.  The Veteran has had ample opportunity 
to respond/supplement the record and is not prejudiced by any 
technical notice deficiency (including in timing) that 
occurred earlier in the process.  Subsequent to issuance of 
complete notice, an April 2009 supplemental statement of the 
case (SSOC) readjudicated the matter.  See also Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009) (Wherein the U.S. Supreme 
Court held, in essence, that except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b), 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim, the burden of proving 
harmful error must rest with the party raising the issue.)  

The Veteran's service treatment records (STRs) are associated 
with his claims file.  The RO has obtained all identified 
pertinent records that could be secured, and all evidence 
constructively of record in these matters (VA records) has 
been secured.  He was asked to submit two additional consent 
forms to authorize VA to obtain private treatment records 
related to his back disability (as prior authorizations had 
expired).  He declined to do so, stating that they were 
already on file and he had no new information.  A VA 
examination to determine the etiology of his back disability 
is not necessary as such disability was not manifested in 
service; was first manifested several years postservice; and 
there is no competent evidence that suggests it might be 
related to service.  See Duenas v. Principi, 18 Vet. App. 512 
(2004); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  VA's 
duty to assist is met.  

II. Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service (to include ACDUTRA).  38 U.S.C.A. §§ 101, 
1131; 38 C.F.R. §§ 3.6, 3.303.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  

Certain chronic diseases (including arthritis) may be service 
connected on a presumptive basis if manifested to a 
compensable degree within a specified period of time 
postservice (one year for arthritis).  38 U.S.C.A. §§ 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

In order to establish service connection for a claimed 
disability, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant in this matter.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis will 
focus specifically on what the evidence shows, or fails to 
show, as to the claim.

The Veteran's STRs are silent for complaints, findings, or 
diagnosis of a back disorder.  On physical examinations 
during service, his spine was found normal on clinical 
evaluation.  

In a July 1987 signed form seeking disability retirement from 
a Civil Service position, the Veteran indicated that he as 
disabled by virtue of a low back disability (and that he had 
become disabled in July 1986). 

In September 1987, the Veteran testified before a local 
hearing office that he had a recent laminectomy and that he 
walked with a cane due to his back condition.

A January 1988 VA treatment note indicates the Veteran 
complained of low back pain.  

A July 1997 worker's compensation status report shows the 
Veteran suffered a work related injury in July 1986.  His 
rehabilitation file was closed due to ongoing medical 
problems that included a back injury.  

On September 1997 VA examination, the Veteran reported that 
he injured his back in service.  He indicated that ultimately 
he was found to have a ruptured disc in the L5-S1 area. and 
underwent diskectomy.  The diagnosis was status post 
diskectomy with limited motion.

A July 2000 treatment record notes the Veteran complained of 
increased back pain.  X-rays of the lumbar spine showed disc 
space loss at L5-S1 with osteophyte formation.  The 
impression was advanced DDD at L5-S1 with mild DDD at L3-L4.  
In March 2002, Veteran reported a recent fall injury.  

In an October 2003 letter, a VA physician (A. N., M.D,) 
stated that the Veteran had a work related low back injury in 
1986 that involved a slip and fall; he was working at a 
prison at the time.  Although the physician had not been 
treating the Veteran at the time of the injury, Dr. A. N. 
noted the Veteran continued to have low back pain.  The 
Veteran reported he had not been able to work since the 1986 
injury.

At the hearing in February 2005, the Veteran testified, in 
essence, that persons injured in service were not always seen 
and treated (and sometimes were merely given pain 
medication).  He alleged all infantry soldiers had back 
problems from carrying packs and sleeping out in the cold.  
He related that he had retired [from civilian employment] 
with a back problem (which required surgery).  He reinjured 
in a fall from a stool.

The Veteran's service treatment records do not show 
complaints or treatment involving the back in service.  
Although he has testified that he had back problems in 
service but was reluctant to seek treatment, the Board finds 
his explanation less than persuasive that he had any 
significant problem with his back in service in light of the 
fact that he sought treatment for various other complaints in 
service.  As there is also no postservice evidence of back 
disability until some 7 years after service (and following an 
intercurrent on-the-job injury), service connection for a 
back disability on the basis that such disability became 
manifest in service, and persisted or on a presumptive basis 
(for arthritis of the back under 38 U.S.C.A. §§ 1112, 1137) 
is not warranted.  

While it is shown that the Veteran has a low back disability, 
there is no competent (medical) evidence that relates such 
disability to his service.  Indeed, the competent evidence in 
the record that discusses the etiology of his back disability 
relates it to postservice (work-related and fall) injuries.  
Notably, both VA medical records (see October 2003 letter 
from a VA physician) and Workman's Compensation records 
attribute the Veteran's back disability to an injury in the 
course of his employment in a prison, and a July 2000 
treatment record notes there was re-injury from a recent 
fall.  There is no objective evidence that the Veteran had 
back problems prior to his work-related injury,.  

In summary, there is no objective evidence in the record that 
suggests that the Veteran's current low back disability might 
be related to his service.  The preponderance of the evidence 
is against this claim.  Accordingly, service connection for a 
back disability must be denied.


ORDER

Service connection for a back disability is denied.


REMAND

In April 2009, just after the RO issued the most recent SSOC 
in the matter, the Veteran submitted an opinion from a 
private physician suggesting his depression was related to 
his service.  This evidence was received without a waiver of 
RO initial consideration.  Consequently, it requires remand 
for RO initial consideration.  Furthermore, a December 1975 
STR (from a period of ACDUTRA) notes complaints of occasional 
nervousness and an April 1979 medical history (at the time of 
separation) notes a complaint of excessive worrying due to 
job tension.  Along with the private physician's opinion, 
these records satisfy the "low threshold" standard as to 
when a VA examination for a nexus opinion is required.  See 
McLendon v. Nicholson, 20 vet. App. 79 (2006).

The Veteran also seeks to reopen a claim of service 
connection for reflux esophagitis with hiatal hernia.  In 
Kent v. Nicholson, 20 Vet. App. 1 (2006) the Court held that 
VCAA notice requirements in a claim to reopen include (with 
some degree of specificity) notice of the basis for the prior 
denial of the claim, notice of the evidence and information 
necessary to reopen the claim, and notice of the evidence and 
information necessary to establish the underlying claim of 
service connection.  The letters in 2002, 2006, 2007, and 
2009 did not notify the Veteran of the basis for the prior 
denial of the claim, did not provide the definition of new 
and material evidence, and did not notify the Veteran of what 
type of evidence would be considered new and material; 
therefore, notice has not been Kent-compliant.  

The matter of entitlement to a TDIU rating is inextricably 
intertwined with the other claims being remanded, and 
consideration of the matter must be deferred pending 
resolution of such claims.

Accordingly, the case is REMANDED for the following action:

1.  Regarding the claim of service 
connection for reflux esophagitis and 
hiatal hernia, the RO should issue a 
letter to the Veteran providing him the 
type of notice that is required in a 
claim to reopen such claim under Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The 
letter must specifically advise him of 
the basis for the prior denial of the 
claim, provide the definition of new and 
material evidence, and notify him (with 
some degree of specificity, i.e., 
examples) what type the evidence would 
suffice to reopen his claim, as well as 
substantiate the underlying claim of 
service connection.  He and his 
representative should have the 
opportunity to respond, the RO should 
arrange for any further development 
suggested by his response.

2.  The RO should then arrange for the 
Veteran to be examined by a psychiatrist 
to determine the nature and likely 
etiology of his psychiatric 
disability(ies).  The Veteran's claims 
file must be reviewed by the examiner in 
conjunction with the examination.  The 
examiner should state the Veteran's 
psychiatric diagnoses and provide an 
opinion as to whether any psychiatric 
entity diagnosed is, at least as likely 
as not, related to his service to include 
the complaints noted therein.  The 
psychiatrist must explain the rationale 
for the opinion and should specifically 
comment on the June 2008 opinion by the 
private psychiatrist. 

3.  The RO should then readjudicate the 
claims (the TDIU claim in light of any 
change regarding the determinations on 
the other issues remanded).  If any claim 
remains denied, the RO should issue an 
appropriate SSOC and afford the Veteran 
and his representative the opportunity to 
respond before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


